Citation Nr: 1341238	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  08-05 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Kalisse Anderson, Associate Counsel 








INTRODUCTION

The Veteran had recognized service with the Philippine Commonwealth Army from September 1941 to April 1942 and the Regular Philippine Army from December 1945 to February 1946.  He died in April 1991.  The Appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the Appellant's request to reopen the claim for service connection for the cause of the Veteran's death.

In July 2010, the Board denied the Appellant's request to reopen the claim for service connection for the cause of the Veteran's death, finding that new and material evidence had not been submitted.  The Appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted the parties' Joint Motion for Remand.  The Court vacated and remanded the Board's July 2010 decision. 

In September 2011, the Board reopened the claim for service connection for the cause of the Veteran's death, and remanded the claim for service connection, on the merits, for additional development.  The case was returned to the Board for further appellate action.

In October 2012, the Board once again remanded the claim for service connection, on the merits for additional development.  The Board requested that the Veteran's claim file be reviewed and requested an additional medical opinion as to whether the Veteran's hypertension was caused or aggravated beyond the natural progression due to the claimed service-related PTSD.  The examiner was also asked to opine on whether the Veteran's hypertension had its onset in service or was otherwise related to service, to include his verified in-service stressor of incurring shrapnel wound in Bataan.  Lastly, the examiner was asked to review private medical opinions submitted by the Appellant regarding the Veteran's claim of chronic hypertensive symptoms.  The review was done in April 2013 and an opinion was obtained.  There has been substantial compliance with the previous Board remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 269, 271 (1998).  

The claim was most recently re-adjudicated by the RO in Manila, in a May 2013 Supplemental Statement of the Case, which denied entitlement to service connection for the cause of the Veteran's death.  This matter is once again before the Board.  

A review of the Veteran's "Virtual VA" electronic claims file reveals no additional records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's death certificate lists his immediate cause of death as a cerebrovascular accident with the antecedent cause of hypertension.  

2.  At the time of the Veteran's death in April 1991, the Veteran was service connected for residuals of a gunshot wound to his left hand, including a fracture to his index finger and head of second metacarpal with posttraumatic arthritis.  

3.  There is no evidence that hypertension was first manifested during active service, or within one year of separation from active service.  

4.  A disability of service origin did not cause or contribute substantially or materially to the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  Contributory cause of death is inherently one not related to the principal cause of death.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that is casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable or resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. Id.  

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board must assess the credibility and weight of all the evidence, including the medical and lay evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events to the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (2009). 

Turning to the merits of the claim, the basic facts are not in dispute.  The Veteran's death certificate indicates that the Veteran died in April 1991 and that the immediate cause of his death was a cerebrovascular accident with the antecedent cause of hypertension.  At the time of his death, the Veteran was not service connected for hypertension.  Further, the Veteran's service treatment records do not make any complaints or findings of hypertension during active service.  Additionally, the Veteran's service treatment record from December 1945 records his blood pressure at 114/65 mmHg.  

The Appellant filed a claim for entitlement to service connection for the cause of the Veteran's death, claiming that she believes his hypertension was incurred during active duty or is at least secondary to his non-service connected PTSD symptoms.  The Appellant has submitted numerous medical opinions to support her contentions.  For instance, there is a September 2001 certified copy of the Veteran's medical record from his private physician Dr. Alfred Imperial.  Dr. Imperial notes that he treated the Veteran for hypertension in 1953 and again in January 1954.  

Additionally, the Appellant submitted a July 2003 medical opinion from Dr. Imelda Escuadra.  Dr. Escuadra stated that she believes that the Veteran's hypertension stemmed from his PTSD symptoms.  She also opines that both his hypertension and PTSD symptoms incurred in service.  There are November 2006 and July 2007 certifications from Dr. Maxima Pacamarra stating that he treated the Veteran shortly before his death in 1991.  The 2006 statement indicates that Dr. Pacamarra treated the Veteran for complaints of severe headache, nuchal pain, dizziness and vomiting of several years duration, and that he believed the Veteran's "illness" was a service-connected disease.  The 2007 statement relates the same complaints, but adds that the Veteran's blood pressure was 200/100 and that the Veteran had told him he was sent home from Bataan due to his illness.  Dr. Pacamarra opined the Veteran's hypertension was a service-connected disease.

The Court has instructed the Board that, in order for a medical opinion to be given weight, it must be: (1) based upon sufficient facts or date; (2) is the product of reliable principles and methods; and (3) is the result of principles and methods reliably applied to the facts.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

The Board acknowledges that each one of these doctors is competent to give their medical opinions; however, each one of these opinions from Drs. Imperial, Escuadra and Pacamarra are lacking certain elements necessary for the Board to find them probative.  In general, for all of these statements, there is no evidence of what types of facts or data each physician used to reach their conclusions.  There is no evidence of the principles or methods they used to reach a nexus opinion or even what accurate medical history they relied on in rendering these opinions.  Further, even though the opinions provided by the above named physicians do contain clear conclusions; nevertheless, they do not contain supporting data or a reasoned medical explanation connecting their conclusions to the supporting data.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  The fact here is that each of these statements consists of a bare conclusion without any supporting rationale.

Specific to Dr. Escuadra, there is no evidence of the type of medical degree she has received.  For instance, she states that she believes the Veteran had both hypertension and PTSD that was etiologically related to service, but there is no evidence that Dr. Escuadra is competent to give psychological opinions.  There is no indication that she is a psychologist or a psychiatrist.  There is also no indication of the methodology used to render her diagnosis of PTSD.  She states restricted affect is one of the diagnostic criteria for PTSD, but even without medical expertise, the Board can look in DSM-IV and see that restricted affect is a symptom representative of many psychiatric illnesses, and is not specific to PTSD.  This is especially important considering Dr. Escuadra indicated in a statement received by VA in August 2007 that she had provided opinions only but had not actually treated the Veteran.  Her opinions, provided more than a decade after the Veteran died, were clearly based on second-hand information from the appellant, and the physician cites to no medical records or findings that support this history.  There is no indication that the Veteran ever sought psychiatric treatment during his lifetime.  The medical records in the file show no psychiatric complaints or findings, so it's not clear how Dr. Escuadra can conclude more than a decade after his death that he demonstrated restrictive affect.  

The Board is not, in any way, concluding that the Veteran did not suffer stressful events during service.  Rather, it is found that without any statements from the Veteran during his lifetime of his psychiatric symptoms, without him seeking any treatment or making any relevant complaints, an opinion long after his death that he had PTSD is completely speculative, with no basis in his documented, objective medical history.  Regardless, even if the Board were to except that the Veteran demonstrated symptoms of PTSD, the fact would still remain that Dr. Escuadra's statement that the PTSD caused the Veteran's hypertension would still be a bare conclusion only, with no rationale, and no citation to support in the Veteran's medical history.  

Specific to Dr. Pacamarra, the 2006 statement has no probative value because it states the Veteran's "illness" is service connected without stating what the illness actually is.  The 2007 statement does specifically opine as to hypertension, but, as noted above, without any rationale.  The doctor does not say the Veteran told him he had hypertension during service, and it's quite a stretch to assume that is what was meant by the Veteran reported he was sent home due to "illness."  The records do confirm he had illnesses at the time of service separation, but do not show hypertension.  There is absolutely no basis for the doctor's conclusion in the statement.  The appellant's prior attorney suggests that Dr. Pacamarra's 2003 statement which indicates that the Veteran complained of dizziness and headaches since service shows continuity of symptomatology.  Even accepting this as true, it does not show continuity of hypertensive symptoms, which is the condition at issue here.  Headaches and dizziness can be representative of a number of disorders.  More importantly, any allegation from the Veteran during his lifetime that he had had hypertension since service is simply not persuasive in light of the 1945 findings of normal blood pressure.  
  
The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case.  See Stefl, supra.  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  In Dr. Escuadra's opinion, it is evident that she is reciting lay testimony from the Appellant.  For instance, she writes, "when he went home, he was not recognizable by any of his relative because of his large abdomen, thin legs, and edematous body...his wife claims he was very irritable, with outburst of anger, and often times became violent."  See July 2003 Statement from Dr. Imelda Escuadra.  However, Dr. Escuadra does not ever mention a time when she personally conducted a physical or psychological examination of the Veteran or that she ever treated the Veteran.  

Dr. Pacamarra draws the conclusion, based upon the Veteran's lay statement a few days before his death, that his hypertension was etiologically related to his active service.  However, Dr. Pacamarra does not provide a rationale upon which this conclusion is based.  See July 2007 Statement from Dr. Pacamarra.  On the other hand, the Board did request a VA examiner to provide an opinion of the cause of the Veteran's death, specifically whether the Veteran's hypertension was caused or aggravated beyond the natural progression due to service-related PTSD.  The examiner was also asked to opine on whether the Veteran's hypertension had its onset in service or was otherwise related to service, to include his verified in-service stressor of incurring a shrapnel wound in Bataan.  Lastly, the examiner was asked to review private medical opinions submitted by the Appellant regarding the Veteran's claim of chronic hypertensive symptoms.  The review was conducted in April 2013 and an opinion was obtained.  

The VA examiner reviewed the Veteran's available records, including the Veteran's claim file.  The Examiner concluded that the Veteran's claimed condition of hypertension was less likely than not incurred or caused by the claimed in-service injury, event, or illness and the examiner provided the following rationale: 

The veteran served in the military from 1941 to 1946.  He escaped from the Japanese on April 10, 1942 and was hospitalized at San Lazaro Hospital from April 1942 to June 1942.  He sustained a shrapnel wound while in Bataan and was treated there for his wounds.  Clinical record on February 24, 1942 had a final diagnosis of GSW, moderate left hand and was assessed to be cured.  Dr. Pacamarra diagnosed him with hypertension in 1991 and relayed the veteran's claim of hypertension in service.  He died on April [redacted], 1991 and his death certificate cited cerebrovascular accident as the immediate cause of death and hypertension as the antecedent cause of death.  A medical certificate from Clinical Imperial signed by Dr. Imperial reported treatment for a left hand shrapnel wound on October 5, 1952 and for malaria and hypertension on February 7, 1953.  His physical exam findings on December 5, 1945 showed a BP reading of 114/65mmHg.  Having no record of any high blood pressure during service and within a year from discharge, his hypertension less likely as not had its onset in service or otherwise related to service, to include his verified stressor of incurring shrapnel wound in Bataan.  He was assessed to be cured of his left hand wound in February 1942 and was able to resume combat duties until his capture and escape.  He escaped in route to [M]anila and was treated for malaria in San Lazaro Hospital.  The findings of hypertension in 1953 was more than five years from discharge and because his BP was normal, the left hand shrapnel wound in 1942 had no causal effect on his hypertension.  

He claimed to have cultivated 10 hectares of land after the military discharge which signified a strong physique since farming entails physical labor and exertion.  His PTSD was never treated or manifested to a compensable degree since no mental health consultant or medications were given to the [V]eteran.  The [V]eteran's hypertension progressed due to lack of proper treatment as shown by his BP readings of 200/100 in 1991 a few days before he died.  It is therefore less likely as not that his hypertension was caused by or aggravated beyond the natural progression due to service related PTSD.  The progression of his hypertension leading to his CVA is similar in incidence to the general population.  

April 2013 VA Compensation and Pension Examination 

The Board may not discount the private medical opinions solely because the opining physician did not did not review the claims file nor may the Board prefer a VA medical opinion over a private medical opinion solely because the VA reviewed the claims file.  See Nieves-Rodriguez, supra.  The Board does find the VA medical examiner's opinion to more probative as compared to the three private-independent opinions provided by the Appellant.  Specifically, the VA examiner is informed of sufficient facts upon which to base an opinion relevant to the problem at hand.  There was thorough review of the claims file, service treatment records, and private treatment records showing that the VA examiner's opinion is based upon sufficient facts and an accurate medical history.  Additionally, the VA examiner opinion contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the conclusions with supporting data; and the examiner has applied valid medical analysis to the significant facts of the Appellant's case.  

In sum, there is no persuasive evidence of record suggesting that the Veteran's hypertension was in any way related to his active service.  Further, there is no indication from the record that the Veteran was diagnosed with hypertension within one year from separation from active service.  The evidence of record shows that the Veteran was first diagnosed with hypertension in 1953, more than six years after discharge from active duty.  This lapse in time between the Veteran's active service and the first evidence of hypertension weighs against the Appellant's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  While the Appellant and the Veteran himself have claimed that the Veteran began to suffer hypertension in service, as laypersons, they have no competence to give a medical opinion on the diagnosis or etiology of a condition.  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., dizziness and headaches; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, but they are not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The normal clinical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for several years after service for hypertension or a lack of a diagnosis for PTSD, is probative evidence against the Appellant's claim.  

Finally the appellant also argues service connection for the cause of death is warranted because the Veteran had malaria, dysentery and beriberi disease because he was a prisoner of war (POW).  There is absolutely no support for the assertion the Veteran was a POW.  He is not on the recognized list of POW's.  The appellant's attorney argues this is not dispositive as the Veteran escaped.  However, the Veteran himself never stated during his lifetime that he was a POW, and this fact, combined with his absence from the recognized list of POWs, is dispositive.

Therefore, the Board finds that the evidence of record does not establish that a service-connected condition caused or contributed substantially or materially to the Veteran's death.  Accordingly, the Board finds that a preponderance of the evidence is against the claim and entitlement to service connection for the cause of the Veteran's death is not warranted. 

Duty to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of conditions, if any, of which the veteran was service connected at the time of his or her death; (2)  an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decision adjudication of the claim prior to providing a § 5103(a) compliant notice. 

The Appellant received notification prior to the initial unfavorable agency decision through notice letters issued in November 2007, May 2008, July 2009 and December 2012.  These letters informed the Appellant of what evidence was required to substantiate a DIC claim in addition to other information.  The Appellant's claim was subsequently readjudicated, most recently in a May 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the Appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exist that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).  

In this case, the Veteran's death certificate and a letter from the physician who attended the Veteran at the time of his death have been obtained and associated with record.  Service treatment records are associated with the claims file, as are all post service treatment records identified.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  A VA examiner reviewed the Veteran's service treatment record as well as his claim file in April 2013.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  The VA examination is adequate for the purposes of determining entitlement to DIC, as it involved a review of the Veteran's pertinent history and a review of the additional evidence provided by private physicians and provides an opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
All relevant facts have been adequately developed to the extent possible; no further assistance to the Appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


